FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4325
                 _____________________________

MICHAEL PAUL RODGERS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

                          April 3, 2019


WETHERELL, J.

    The appellant, Michael Paul Rodgers, was convicted of first-
degree murder for killing a man on a sailboat. Rodgers argues on
appeal that he was denied due process because he was not
competent to stand trial. We reject this argument, finding no
abuse of discretion in the trial court’s determination that Rodgers
was competent to proceed. Accordingly, we affirm Rodgers’
conviction and his resulting life sentence.

                             FACTS

     The victim was strangled to death on his sailboat while it was
anchored near Fort McCree in Escambia County. His body was
found buried on a nearby beach. Police traced activity on the
victim’s credit card to a hotel in Louisiana where Rodgers was
staying under the victim’s name. The victim’s property—including
his passport card, laptop computer, and cell phone—was in
Rodgers’ possession when he was arrested.

     Rodgers confessed to killing the victim, but his explanation for
the killing was delusional. Specifically, he claimed that after he
got aboard the victim’s sailboat, 1 he discovered that the victim’s
laptop had coordinates that were associated with some sort of
bomb plot against the United States and that he decided to kill the
victim because he (Rodgers) is a “messianic Muslim” and he was
“not too fond of somebody being an American here claiming that
Islam was involved and Islam had nothing to do with it.”

     Shortly after Rodgers was indicted, the prosecutor requested
the appointment of a mental health expert to evaluate Rodgers’
competency because he “made several illogical, nonreality based
statements, such as having a chip implanted in his head by a
government entity, and having been hypnotized by the FBI.” The
trial court granted the request and appointed Dr. Scott Benson to
evaluate whether Rodgers was competent to proceed.

     Dr. Benson’s report discussed Rodgers’ history of mental
illness and his bizarre statements in this case, but concluded that
he was competent to proceed based on his appreciation of the
charges against him; appreciation of the range and nature of
possible penalties; understanding of the adversarial legal process;
capacity to disclose to his attorney pertinent facts surrounding the
offense; ability to relate to his attorney; ability to assist his
attorney in planning a defense; capacity to realistically challenge
prosecution witnesses; ability to manifest appropriate courtroom
behavior; capacity to testify relevantly; motivation to help himself
in the legal process; and capacity to cope with the stress of
incarceration prior to trial. The report also noted that Rodgers
claimed to have exaggerated his mental health condition in a




    1  It is unclear how Rodgers got aboard the sailboat. He told
investigators that he did not know the victim beforehand and that
the victim was just in “[t]he wrong place at the wrong time.”


                                 2
previous case in order to get a diagnosis that was helpful to him in
that case. 2

    The trial court found Rodgers competent to proceed based on
Dr. Benson’s report. Shortly thereafter, in response to Rodgers’
request to again 3 represent himself, the trial court appointed
another mental health expert, Dr. David Josephs, to evaluate
whether Rodgers was competent to represent himself.

     Dr. Josephs concluded that Rodgers was not competent to
represent himself because, among other things, he was unable to
communicate clearly and his decision-making ability was
impaired. However, Dr. Josephs’ report also explained that
“[c]ertain competency related skills appear largely intact and did
not appear to fluctuate to a disqualifying degree with his
symptomatology,” including Rodgers’ “appreciation of the charges
and allegations against him, the range and nature of possible
penalties, understanding of the adversarial nature of the legal
process, and his capacity to disclose pertinent facts surrounding
the alleged offense.”

     The trial court denied Rodgers’ request to represent himself
based on Dr. Josephs’ report, and the case proceeded to trial with
Rodgers represented by appointed counsel. Rodgers’ counsel
informed the trial court at the outset of the trial that Rodgers
attempted to fire him and that he “has not participated in his
defense,” but when the court asked whether counsel had any
indication that Rodgers does not understand what is going on,

    2   Rodgers similarly told the trial court that he “played that
role” in a prior case in which he was found not guilty by reason of
insanity. Additionally, at trial, Rodgers told the court that
“[w]hoever is . . . trying to make it out like I’m mentally
incompetent, they can stick it up their ass.”

    3  Rodgers was permitted to represent himself after a Faretta
hearing held in connection with his first appearance, but he was
subsequently appointed counsel when, during another Faretta
hearing, he told the trial court that he has a “chip implanted in the
frontal lobe of my brain that allows somebody to see and hear
through my ears.”


                                 3
counsel explained that “he [Rodgers] is clearly making a choice not
to talk to me” and opined that “it doesn’t indicate to me that he is
incompetent any way.”

     Rodgers made numerous bizarre comments—including an
assertion that his father is “a supreme leader of Iran” and a
request for “diplomatic immunity”—and frequently acted out
during trial, which led to his removal from the courtroom multiple
times. The trial court did not view Rodgers’ conduct as an
indication of incompetency, but rather expressly found it to be a
conscious and deliberate effort to disrupt the trial. 4 Likewise,
defense counsel expressed his opinion that Rodgers was
attempting to “cause his own mistrial” through his disruptive
behavior.

    The jury found Rodgers guilty as charged. The trial court
adjudicated Rodgers guilty and—after a sentencing hearing during
which Rodgers went on an incoherent diatribe against the United
States and asserted that, among other things, he was “an Islam

    4   Early in the trial, the court stated:

        [F]or the record, I’ve observed Mr. Rodgers several
        times. When he wants to behave, he’s certainly able
        to behave. [He] [s]at for over an hour, approximately,
        yesterday for jury selection, acted basically
        appropriate, spoke in appropriate volume with his
        attorney when he needed to. And then, when he
        decided he didn’t want to behave, he acted out, so he
        was removed, and is fully within his control.

        Later in the trial, the court stated:

        For the record, I just wanted to make it clear that Mr.
        Rodgers was able to maintain his decorum for an
        extended period of time, was acting rationally, except
        when he decided, in the opinion of the Court, to make
        a conscious decision to disobey the Court’s direction.
        It all seemed to be very conscious and very deliberate
        and something that was within his control to do or not
        do as he chose.
                                    4
Prophet,” “an Iranian foreign national,” “a Native American,” and
“a Messianic Muslim”—the court sentenced him to life in prison.

    This appeal followed.

                            ANALYSIS

     Rodgers challenges the trial court’s initial determination that
he was competent to stand trial as well as the court’s failure to
order another competency evaluation after he continued to make
bizarre comments. We review both issues under the abuse of
discretion standard of review. 5 See Alston v. State, 894 So. 2d 46,
54 (Fla. 2004) (“A trial court’s decision regarding competency will
stand absent a showing of abuse of discretion.”); Lawrence v. State,
846 So. 2d 440, 447 (Fla. 2003) (“A trial court’s decision regarding
whether to hold a competency hearing will be upheld absent an
abuse of discretion.”). A trial court’s decision does not constitute
an abuse of discretion “unless no reasonable person would take the
view adopted by the trial court.” Alston, 894 So. 2d at 54 (quoting
Scott v. State, 717 So. 2d 908, 911 (Fla. 1998)).

     Not every defendant whose mental health problems manifest
in bizarre or irrational behavior is legally incompetent to stand
trial. See Sheheane v. State, 228 So. 3d 1178, 1179 n.1 (Fla. 1st
DCA 2017) (“A defendant can be mentally ill but still legally
competent.”). Rather, “[t]he test for whether a defendant is
competent to stand trial is ‘whether he has sufficient present
ability to consult with his lawyer with a reasonable degree of
rational understanding—and whether he has a rational as well as
factual understanding of the proceedings against him.’” Peede v.
State, 955 So. 2d 480, 488 (Fla. 2007) (quoting Dusky v. United
States, 362 U.S. 402, 402 (1960)).


    5 Rodgers argues that the de novo standard of review applies
because it is a violation of due process to try and convict an
incompetent defendant, but that argument is premised on the
assumption that the trial court should have found Rodgers to be
incompetent to stand trial. Thus, Rodgers is really challenging the
propriety of the trial court’s competency determination, which is
subject to the abuse of discretion standard of review.

                                 5
     Here, we find no abuse of discretion in the trial court’s initial
determination that Rodgers was competent to stand trial despite
his delusional explanation for the killing and his history of mental
illness because the court’s determination was based on Dr.
Benson’s report, which was uncontradicted and included a
thorough analysis of the required factors. See Fla. R. Crim. P.
3.211(a)(2) (listing the factors to be considered by the expert when
evaluating the defendant’s competency to proceed). We have no
authority to substitute our judgment for that of the trial court—or
Dr. Benson—on the question of Rodgers’ competency to stand trial.
See Alston, 894 So. 2d at 54 (“Where there is sufficient evidence to
support the conclusion of the lower court, [this Court] may not
substitute [its] judgment for that of the trial judge.”) (alterations
in original) (quoting Mason v. State, 597 So. 2d 776, 779 (Fla.
1992)).

     We also find no abuse of discretion in the trial court’s failure
to order another competency evaluation after Rodgers continued to
make bizarre comments before and during trial because once
Rodgers was found to be competent, a subsequent competency
evaluation is only required “if a bona fide question as to the
defendant's competency has been raised.” Boyd v. State, 910 So.
2d 167, 187 (Fla. 2005); see also Fla. R. Crim P. 3.210(b) (requiring
the trial court to hold a hearing to determine the defendant’s
competency when the court “has reasonable ground to believe that
the defendant is not mentally competent to proceed”).

     Here, there is ample record support for the trial court’s
implicit determination that there were no reasonable grounds to
believe that Rodgers was not competent to stand trial. First,
although Dr. Josephs determined that Rodgers was not competent
to represent himself, that does not call into question his
competency to stand trial because “there is a heightened
competency standard for actually representing oneself at trial.”
Wall v. State, 238 So. 3d 127, 141 (Fla. 2018) (citing Edwards v.
Indiana, 554 U.S. 164, 177-78 (2008)). Second, consistent with Dr.
Benson’s determination that Rodgers was competent to stand trial,
Dr. Josephs specifically noted in his report that Rodgers had
“[c]ertain competency-related skills . . . largely intact,” including
the ability to appreciate the charges against him and assist with
his defense. Third, Rodgers told the trial court and Dr. Benson

                                  6
that he had previously exaggerated his mental condition in a prior
proceeding. Finally, although Rodgers made bizarre comments
and behaved inappropriately during trial, both the trial court and
defense counsel viewed his actions as a conscious effort to disrupt
the trial rather than an indication of incompetency.

                         CONCLUSION

     For the reasons stated above, we reject Rodgers’ due process
claim concerning his competency to stand trial and affirm his first-
degree murder conviction and resulting life sentence.

    AFFIRMED.

ROBERTS and MAKAR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Andy Thomas, Public Defender, and David Alan Henson, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley B. Moody, Attorney General, and Julian E. Markham,
Assistant Attorney General, Tallahassee, for Appellee.




                                 7